Citation Nr: 0731296	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for a right hip 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1975 to May 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a back injury and 
hip condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for a back injury 
and for a right hip condition.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran seeks service connection for his back and hip 
disorders.  He essentially asserts that he was involved in 
three motor vehicle accidents:  the first occurring in 
November 1973 prior to service; the second in March 1977 
while he was at home on leave; and the third in July 1977 
while he was stationed in Germany.

Although the veteran has referenced the November 1973 motor 
vehicle accident on numerous occasions, the record is void of 
any medical reports or any attempts to obtain any medical 
reports.  As such, to the extent possible, an attempt should 
be made to obtain any available records from the veteran's 
1973 motor vehicle accident.

Review of the claims file also reveals that the veteran 
stated, in a November 2004 statement, that he believed that 
the United States Army had been billed for treatment that he 
received at Newburn hospital in Jacksonville, Texas, while on 
leave from the Army in March 1977.  It appears to the Board 
that the veteran believes that the United States Army may 
possess additional records regarding treatment he received at 
this private hospital.  In Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  Id.  
Although the RO requested inpatient clinical records from the 
July 1977 hospitalization, medical reports pertaining to his 
earlier March 1977 hospitalization are not of record.  Thus, 
additional action in this regard is needed.

The Board also notes that the veteran sent his VA hospital 
records from October 2003 to November 2004.  The veteran 
stated that although he did not have the records, the 
Kerrville Veterans Affairs Medical Center had his records 
from November 2004 to the present.  From the Board's review 
of the file, it appears that there are records from August 
2005 to December 2005, as well as a VA examination conducted 
in April 2006, but no records from the intervening periods.  
The Board finds that an attempt should be made to obtain all 
of these records, as they are relevant to the issues on 
appeal.  See also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

2.  Ask the veteran, to the extent possible, 
to provide the names and addresses, as well 
as the dates of treatment, of the health care 
provider(s) who treated him for his injuries 
incurred in the November 1973 motor vehicle 
accident. After securing any appropriate 
consent from the veteran, obtain any 
available treatment records and incorporate 
them into the claims folder.

3.  Obtain from the National Personnel 
Records Center any medical records that were 
received by the U.S. Army of his 
hospitalization at the Newburn hospital in 
Jacksonville, Texas, in March 1977.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) (2007) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

4.  Obtain from the Veterans Affairs Medical 
Center in Kerrville, Texas all records, 
including those from November 2004 to the 
present.  See 38 C.F.R. § 3.159(c).  All 
records/responses received should be 
associated with the claims file.  

5.  After accomplishing any other development 
deemed appropriate, readjudicate the claims 
of entitlement to service connection for the 
veteran's residuals of a back injury and 
right hip condition.  If the benefits sought 
in connection with the claims remain denied, 
the veteran should be provided with an 
appropriate Supplemental Statement of the 
Case and given the appropriate time period 
within which to respond.

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



